As filed with the Securities and Exchange Commission on September 19, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL HOLDINGS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 410 Park Avenue, 14 th Floor, New York, New York (Address of Principal Executive Offices) (Zip Code) National Holdings Corporation 2013 Omnibus Incentive Plan (Full title of the plans) Mark D. Klein Co-Executive Chairman and Chief Executive Officer National Holdings Corporation 410 Park Avenue, 14 th Floor, New York, New York 10022 (Name and address of agent for service) (212) 417-6000 (Telephone number, including area code, of agent for service) Copies of all correspondence to: James Kaplan, Esq. Joseph Walsh, Esq. Troutman Sanders LLP
